Case 5:19-cv-01568-GW-SP Document 14 Filed 09/19/19

Page 1 of 3 Page ID #:29
POS-070

 

ATTORNEY OR PARTY WITHGUT ATTORNEY (Name, State Bar number and address,

Joseph R. Manning. Ir SBN #223381 Michael J Manning SBN 286879
t— MANNING LAW APC

20062 SW Birch St #200

Newnort Beach. CA 92660

TELEPHONE NO. 949.700.8755 FAX HO. (Optonal’ 944.343.8308
E-MAIL ADDRESS (Opttenal:
ATTORNEY FOR iNeme): Plaintiff James Rutherford an individual

POR COURT USE ONLY

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Riverside
STREET ADDRESS: 3470 19th Street

MAILING ADDRESS: same

CATY AND ZIPCODE: Riverside CA 92501
BRANGH NAME: Eastern Division

 

PLAINTIFFIPETITIONER: James Rutherford. an individual

DEFENDANT/RESPONDENT: Rialio Buffet Inc a California corporation

CASE NUMBER:
3:19 cv 01568 Kie

 

PROOF OF SERVICE OF SUMMONS

 

Ref No. or File Ao.:

pea -* NAZ

 

 

 

(Separate proof of service is required for each party served.)

1. At the time of service | was at least 18 years of age and not a party to this action.
2. | served copies of.

a. summons
complaint
Alternative Dispute Resolution (ADR) package
Civil Case Cover Sheet (served in complex cases only)

cross-complaint oo, .
Certification and Notice of Interested Parties,

“OOo a &

SUNOS A

; important Reminder Notice
. Party served (specify name of party as shown on documents Served};

ad
a

Henge Lin, an individual

other (specily documents): Notice to Counsel, Statement of Consent tc Proceed before a United States Mavistrate Judge

db. | Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
under item 5b on whom substituted service was made) (specify name and relationship to the party narned in item Ja}:

4, Address where the party was served:
12781 Seahorse Dr Racho Cucamonga CA 91739

5. I served the party (check proper box}

C7 hy personal service. | personally delivered the documents listed in item 2 to the party or person authorized to

receive service of process for the party (4) on (date):
b. by substituted service. On (date): 9/1s>019 at (time): 6:56 PM

(2) at (ime):

i left the documents listed in item 2 with or

in the presence of (name and title or relationship fo person indicated in item 3):

Yao Line Heng Lin's husband authorized to accept

(7) Py (business) & person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served, { informed him or her of the general nature of the papers.

(23 (home) a competent member of the househoid (at ieast 18 years of age) at the dweiting house or usual
place of abode of the party. | informed him or her of the general nature of the papers.

(3) | (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box, | informed

him or her of the general nature of the papers.

{4) | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person ic be served
at the place where the copies left (Code Civ. Proc, § 44 5.20). { mailed the documents on
(date): %~{ qed “ from feltyh: {3 Mone wh van or (_} a declaration of Mailing is attached,
(5) { attach a declaration of diligence stating actions taken first to attempt personal service.

roe Coenen aay Use PROOF OF SERVICE OF SUMMONS
POS-010 [Rev. January 1, 2057}

 

Page iofz
Cade of Crd Procedure, § 497.10
Case 5:19-cv-01568-GW-SP Document 14 Filed 09/19/19 Page 2of3 Page ID #:30

 

PLAINTIFF/PETITIONER: James Rutherford. an individual ;
5:19 ev 01568-KYL-

 

"DEFENDANTIRESPONDENT: Rialto Buffet Inc a California corpuration

CASE NUMBER:

 

 

 

5 6 TJ by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the

address shown in item 4, hy first-class mail, postage prepaid,
(1) on (date): (2) from (city):

(3) [] with wo copies of the Notice and Acknowledgment of Receipt and a posiage-paid return envelope addressed
to me. (Attach compieted Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30)

(4) [] to an address outside California with retum receipt requested. (Code Civ. Proc., § 415.40)

d. [77] by other means (specify means of service and authorizing code section):

C4

Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:

a.

ao

CI
oa
i

as an individual defendant.
as the person sued under the fictitious name of (Specify):
as occupant.

On behalf of (snecifyy:
under the following Code of Civil Procedure section:

[2] 418.10 (corporation) (—} 415.95 (business organization, form unknown}
[7] 416.20 (defunct corporation) [J 446.60 (minon
[7] 446.30 {joint stock company/association) [7] 416.70 (ward or conservatee)
CJ 416.40 (association or partnership) C7} 416.90 (authorized person)
F°] 416.50 (public entity) £21 415.46 (ocoupant)
C3 other:

7 Person who served papers

Name: William Del Vaile

Address: 2390 E Oranzewood Ave #530, Anaheim, CA 92806
Telephone number: 949-305-9108

The fee for service was: $ 35.00

ono oo

1 am:

(1) [77] not a registered California process server.

(2)

éxempt from registration under Business and Professions Code section 22350(b).

 

 

(3)

v_| a registered California process server:

 

 

() [2] owner [[] employee independent contractor.
(i) Registration No. 1827
{ii} County: Riverside

8. I deciare under penaity of perjury under the laws of the State of California that the foregoing is true and correct,

Date: 9/18/2019

Wiliam Det Valle »
(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL}

or
9. [] lam a California sheriff or marshal and | certify that the foregoing is true a ad corre:

  

 

POSO [Rew January 4, 2007} PROOF OF SERVICE OF SUMMONS Page 2of 2
 

 
   
 

  

UNITED STATES DISTRICT COURT OF CALIFORNIA

  

EASTERN DIVISION

James Rutherford, an individual

PLAINTIFF {(S} CASE NUMBER
vs 5:19 cv 01568
Rialto Buffet Inc a California corporation DECLARATION OF DUE DILIGENCE
Et al
DEFENDANT (8)

 

I served Summons, Complaint, Civil cover Sheet, Certification and Notice of Interested Parties, Notice to Counsel,
Statement of Consent to Proceed before a United States Magistrate Judge Important Reminder Notice

SUBSTITUTE SERVICE PERSUANT TO C.C.P. 415.20 {a) (b) Heng Lin, an individual

By leaving with a person at least 18 years of age: Yao Lin- Heng Lin's husband authorized to accept
Date: 9/15/2019 Time: 6:56 PM

Address and City where served: 12781 Seahorse Dr Rncho Cucamonga CA 91739

On 9/17/2019 mailed a copy from Anaheim CA to the above address by firet clase mail postage fully prepaid. The
substitute service was made only after making the following attempts to serve the defendant(s) personally.

 

CERTIFICATE OF REASONABLE DILIGENCE

 

ON THE FOLLOWING DATE AND TIMES, I PIRST ATTEMPTED TO MAKE A PERSONAL SERVICE BUT WAS UNAPLE FOR THE REASONS
AS SHOWWS:

9/12/2019 8:10 PM Not answer/ Gated community
9/13/2019 7:20 AM No answer

9/15/2019 6:56 PM Documents left with . vac uin- Heng Lin husband authorized to accept

 

SIGNATURE

Executed on 9/18/2019 at ANAHEIM, CA

 

William Del Valle / R.T.0.1. Inc.
P5C#1822/Riverside COUNTY

2390 E ORANGEWOOD AVE #530, ANAHEIM, CA 92806
(949) 305-9108

 

 
